Per Curiam.

On June 9, 1999, for conduct that occurred in 1995 and 1996, we suspended respondent from the practice of law in Ohio and concurrently suspended him, without pay, from his position as judge of the Cuyahoga County Court of Common Pleas, Juvenile Division, for eighteen months with the final twelve months stayed. Disciplinary Counsel v. Ferreri (1999), 85 Ohio St.3d 649, 710 N.E.2d 1107. In Disciplinary Counsel v. Ferreri (1999), 87 Ohio St.3d 1245, 722 N.E.2d 88, we declined to rule on respondent’s December 9, 1999 motion for reinstatement until the resolution of this proceeding.
Now, in this proceeding, we adopt the findings and conclusions of the board. However, respondent’s conduct warrants a sanction more severe than the public reprimand. Respondent is hereby suspended from the practice of law in Ohio for six months and concurrently suspended, without pay, from his position as judge of the Cuyahoga County Court of Common Pleas, Juvenile Division, for six months with the suspensions deemed to have commenced on December 9, 1999. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Resnick, Cook and Lundberg Stratton, JJ., concur.
Douglas, F.E. Sweeney and Pfeifer, JJ., dissent and would publicly reprimand respondent.